UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6568


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FURMAN BENJAMIN QUATTLEBAUM,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:02-cr-00548-CMC-17; 3:12-cv-01918-CMC)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Furman Benjamin Quattlebaum, Appellant Pro Se. Beth Drake, Mark
C.   Moore,  Jane   Barrett  Taylor,   Assistant   United States
Attorneys, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Furman      Benjamin        Quattlebaum     seeks       to   appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2013) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.    § 2253(c)(1)(B)           (2006).            A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies       this       standard       by     demonstrating       that

reasonable      jurists      would      find    that    the       district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief      on   procedural         grounds,       the    prisoner      must

demonstrate     both    that      the    dispositive        procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Quattlebaum        has    not     made      the      requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                           2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3